                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:19-CV-01229-LCB-LPA


ANDRE FLOYD CHAMBERS,                         )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )
WAKE FOREST UNIVERSITY                        )
BAPTIST MEDICAL CENTER,                       )
                                              )
                       Defendant.             )



  PLAINTIFF’S RESPONSE TO DEFENDANT WAKE FOREST BAPTIST MEDICAL
              CENTER’S MOTION FOR SUMMARY JUDGMENT
                                    STATEMENT OF FACTS
Background

       Plaintiff Andre Chambers graduated from Benedict College in 2004, and in 2012, he

received his master’s degree in Social Work and a certificate in drug and addition studies from the

University of South Carolina. (Chambers’ Deposition (hereinafter “Chambers’ Dep.” Vol. I 14:23-

25; 15:1-7). In 2013, Plaintiff received his provisional license to practice social work. (Chamber’s

Dep. Vol. I 39:13-19; See Attachment 9).

       In August 2015 Plaintiff was hired by Defendant Wake Forest University Baptist Medical

Center as an Emergency Department Social Worker. (Chambers’ Dep. Vol. I 80:6-9). In this role,

Plaintiff’s direct supervisor was Cynthia Eglinger, who reported to Linda Childers. (Chambers’

Dep. Vol. I 30:3-5). Plaintiff was later transferred to the Psychiatry Unit as the Psych Transfer

Coordinator. At all times relevant to this matter, Plaintiff received evaluations indicating that he

met or exceeded performance expectations and was recognized for his work by his peers. (See




      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 1 of 21
Attach. 10). Plaintiff was asked by Dr. James Kimball, the Psychiatry Department Head, to be

supportive of Care Coordination wellness. (Chambers’ Dep. Vol. II p 18). Plaintiff was the only

person in his department to receive the hospital-wide award of Employee of the Month twice.

(Chambers’ Dep. Vol. I 93:7-25; 92:23-25; 93:1-3). Throughout Plaintiff’s tenure in the

Emergency Department, Plaintiff’s direct supervisor, Eglinger sought Plaintiff’s advice about

certain processes and improvement to providing patient care. (Chambers’ Dep. Vol. I 103:15-19).

Eglinger reported to Human Resources (“HR”) that she did a lot of administrative work and relied

upon Plaintiff to carry the shift. (McMath Dec. ¶ 18).

Plaintiff’s Complaints Regarding Susan McKearney

       In February 2018, Plaintiff reached out to Catherine McMath of Employee Relations after

Plaintiff received a text and a phone call from Eglinger regarding a complaint of allegations of

violent behavior towards Susan McKearney (white female) that was supposedly witnessed by

Brandi Forbes (white female). (Chambers’ Dep. Vol. I 122:12-25; 123:1-24). To Plaintiff’s

knowledge, there was no formal conclusion to the investigation, and neither McKearney nor

Forbes were counseled for the false allegations despite Defendant’s policy prohibiting such

conduct. (See Attach. 11) Plaintiff vehemently denied the allegations and believed them to be

racially motivated. (Chambers’ Dep. Vol. I 74:2-17; 81:24-82:2). Plaintiff was the only African

American male in the department and felt that he was being racially profiled. Id. Plaintiff’s

belief was based on McKearney’s complaint and her referring to him as “Toby”, a recognized

racially derogatory term. (Chambers’ Dep. Vol. II pp. 72-73).

       Eglinger testified that the allegations were contrived.


               A. I believe that the conclusion was – is that she felt that, you know,
               she had been doing this role for quite some time as the psych transfer
               coordinator and that Andre was telling her how to do her job. And

                                                 2



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 2 of 21
               she -- she did not take well to that. But I do believe that she came
               back and said, you know, "Hey, I -- I do not feel threatened. I just
               didn’t like what he had to say."

(Cynthia Eglinger Dep. 48:21-25; 49:1-12) (emphasis added).

       Later in 2018, Plaintiff made another complaint about McKearney, again, indicating that

he was concerned about her spreading rumors about Plaintiff being violent against her and stating

that she was fearful of her safety. (Chambers’ Dep. Vol. I 134:2-15). To Plaintiff’s knowledge, no

disciplinary action was taken against McKearney.

       At or around the same time Plaintiff complained about McKearney, Plaintiff was aware

that his white female co-worker, Miranda Hill, reported threatening behavior by her white male

co-worker, Curtis Reaves, to Childers. (Chambers’ Dep. Vol. I 144:4-25; 146:1-25; 147: 1-25). To

Plaintiff’s knowledge, the matter was fully investigated, and Reaves was terminated. Id. Plaintiff’s

concerns were not treated with the same care. Id. There was no meeting with the group to discuss

the policies, and there was no appropriate intervention to prevent McKearney or Forbes from

spreading false allegations about Plaintiff or to clear Plaintiff’s name of the false allegations. (See

Chambers’ Dep. Vol. I 140: 3-25; Chambers’ Dep. Vol. II pp. 25, 30, 78-81). The allegations of

Plaintiff being aggressive were repeated throughout the department and then to new residents in

the department. (Chambers’ Dep. Vol. II p. 111-12; See Attach. 8).

Plaintiff Is Passed Over for the Care Coordinator Position

       In July 2018, Plaintiff applied for the Care Coordinator Supervisor Position. (Eglinger Dep.

47:13-15). On August 28, 2018, Kurt Mustamaa called Plaintiff to inform him that he had not been

selected for the Care Coordination Supervisor role. (See Attach. 12). Further, Mustamaa had

previously told Plaintiff that the Care Coordination Unit was not ready for an African American

male supervisor. (Chambers’ Dep. Vol. II pp. 88-89). On September 27, 2018, the ED



                                                  3



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 3 of 21
Coordination Supervisor role was offered to Colleen Kinslow, a white woman. On October 24,

2018, after Kinslow turned down the role, the position was offered to Amanda Bright, also a white

woman. Bright also declined the role. (Childers Aff. ¶ 21). While Kinslow and Bright were indeed

licensed clinical social workers, which was a preferred qualification for the role, Plaintiff had

previously been licensed as a Licensed Clinical Social Worker Associate (LCSWA). Tara Lons, a

white woman, and a Care Coordination Manager, who interviewed Plaintiff for the Care

Coordination Supervisor role, was neither a Licensed Social Worker nor a Licensed Social Worker

Associate but she was able to serve in a supervisory capacity in a Coordination role. (See Childers

Dep. 74:1-25).

       Plaintiff spoke with Tonya Robbins, an African American woman, and a member of the

HR Department, the first week in November 2018 after Amanda Bright was offered the position.

In that conversation, Plaintiff can be heard telling Robbins that the denial of the promotion was

discriminatory and racist. (See Attach. 13).

       Defendant has promulgated policies on conduct which applies to all employees. They

provide, among other things, that Defendant is committed to maintaining a work environment

where threats, discrimination, harassment, retaliation, intimidation and other disruptive behaviors

are not tolerated and that they should be reported. (See Attachs. 14 and 31).

       Defendant’s policies also outlined in detail that harassment and discrimination are

prohibited, and that behavior should be reported even if the inappropriate behavior is not directed

to the person making the report. (See Attach.11).

       Plaintiff maintains that the investigations regarding his complaint about McKearney were

not thoroughly investigated. In fact, when they were initially raised, a cursory examination was

undertaken. (See Attach. 28). Only after Plaintiff escalated his complaints through the upper



                                                 4



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 4 of 21
management was there a more thorough investigation occur. And even at that time, Defendant did

not examine whether there was a racial connotation to the behavior by McKearney. (See Attach.

15).   Plaintiff contacted McMath on February 2, 2018, about a co-worker spreading false

allegations against him. (See Attach. 16). McMath suggested an action plan. After Defendant

received Plaintiff’s EEOC Charge in February 2019, it undertook a more thorough investigation

that still did not focus on Plaintiff’s allegations of race discrimination. The proposed action plan

to address Plaintiff’s concerns was that Dr. Harmon would discuss with the team that they are to

be professional and not slander or gossip to co-workers. No mention was made of the need to

refrain from discriminatory language. When McMath met with Plaintiff in September 2018, he

expressed concerns that Childers did not like having an African American male in the Department.

(See Attach. 17).

       On or about September 7, 2018, Plaintiff contacted Dr. Cathleen Wheatley, who was then

 the President of the Winston-Salem Wake Forest Baptist Medical Center campus, to express

 concerns for his job and his fear that Childers was discriminating against him due to his race and

 gender. (Chambers’ Dep. Vol. I 149:1-23; Wheatley Dep. pp. 12, 16-17). She forwarded the

 information to Dr. Todd Redder, who referred it to McMath. (Wheatly Dep. pp 19-20).

       At the October 12, 2018, meeting with Robbins and McMath, Plaintiff advised them of a

 meeting between the Psychiatry Department and Care Coordination on the development of

 standard operating procedures for Care Coordination for how they managed the patients. He had

 been identified as a point person for the SOP for managing patients. Before the meeting began,

 Plaintiff was advised by his Supervisor, Eglinger, that Mustamaa had been notified by Patrick

 Harmon that McKearney felt concern for her safety because Plaintiff was going to be present.

 (See Attach. 18).


                                                 5



       Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 5 of 21
      Plaintiff reported to HR that Childers held a discriminatory animus towards him. That

perception and belief was based on his observation of how she treated him whenever his white

co-workers raised concerns about him. In one instance, Childers had directed him to take over a

case that was being handled by Lauren Sykora. When Sykora complained that she was being told

what to do by Plaintiff, Childers reproached Plaintiff. Plaintiff reminded her that he only took

over the case because she asked him to do so. Even then, Childers asked him to think about

apologizing to Sykora. (See Attachs. 19 and 28). Further, in the meeting between Plaintiff and

Childers at his annual performance review, Childers again brought up the situation between him

and Sykora and asked if they were okay. Mr. Chambers advised her that he was concerned about

the questioning of his work.

      In the annual performance meeting, Childers made a comment about Plaintiff being a

bigger black man. Childers told Plaintiff, “You being a bigger black guy, as muscular as you are

it’s problematic when interacting with others. You can’t help your size.” (See Attach. 7). Plaintiff

then asked if that would be a problem if he’s being promoted. Childers responded, “Yes, some

people have problems interacting with you because of your stature as a bigger black man.” Id.

      In his meeting with Robbins and McMath, Mr. Chambers specifically advised them that he

was concerned that Childers did not address the issues that were being raised by him or the issues

against him.   In addition, he believed that co-workers and others could make unfounded

allegations against him, and no investigation was undertaken to address the impropriety of that

behavior. (See Attachs. 19 and 28).

      Plaintiff’s work and decisions continued to be scrutinized and criticized including

expectations that he was to perform work for which the Care Coordination Unit was responsible,

even though he had been transferred out to the Psychiatry Department. When he expressed



                                                6



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 6 of 21
concerns, he was threatened with discipline for insubordination. He had not been insubordinate

but had simply been following the process and procedures of Defendant to express concerns to

his management when he had them. In fact, Plaintiff has a history of working to help others and

to do his best to improve the delivery of care to patients. The fact that he was twice nominated

for, and received, the Employee of the Month award, and was nominated on a third occasion to

receive the Employee of the Month award belies these false allegations. (See Attach. 20).

      December 12, 2018, Pleasants, an African American male, was hired for the position.

(McMath Aff. ¶ 29). Plaintiff made all levels of leadership aware of the discrimination that he

experienced in the Department of Care Coordination, including President Julie Freischlag, Wake

Forest Baptist University Medical Center CEO:

  1. February 16, 2018—Plaintiff made his first complaint of discrimination indicating that

      McKearney was making false allegations about Plaintiff. Plaintiff indicated that he

      believed he was targeted because of his race. (See Attach. 21).

  2. September 7, 2018—Plaintiff reached out to Cathleen Wheatley indicating that he was

      concerned for his job and in fear that Childers was discriminating against him due to his

      race and gender. (See Attach. 22).

  3. September 18, 2020—Plaintiff sends an e-mail to HR discussing race discrimination,

      harassment, and emotional distress. (See Attach. 23).

  4. September 26, 2018—Plaintiff sent an e-mail to Wheatley following up on their

      conversation about targeting, slander, harassment, workplace bullying, and past

      investigations. (See Attach. 24).

  5. October 12, 2018—Plaintiff had a meeting with Robbins and McMath about being

      discriminated against for his race and gender. (See Attach. 25).



                                               7



    Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 7 of 21
   6. November 2018— Plaintiff told Robbins that he believed that the hiring practices for the

       Care Coordination Supervisor position was discriminatory. (See Attach. 13).

   7. August 26, 2019—Plaintiff contacted HR about being harassed and intimidated by an

       employee in another department. (See Attach. 26).

       As a result of Plaintiff reporting the experience of discrimination to HR, Childers and other

Care Coordination Department employees began to retaliate against Plaintiff. Plaintiff was forced

to work shifts alone after another co-worker left the department in October 2018. Childers and

other Care Coordination administrators made no effort to assign or reorganize PRN/part-time

employees or shift full-time employees to support Plaintiff during these shifts even though this

was requested multiple times. Prior to Plaintiffs report of discrimination to HR, there were 2-3

people working each shift. After the report of discrimination, when Plaintiff was working alone

for several months, the opposite shifts remained with 2-3 employees at all times. While working

alone, Plaintiff often had to ask Childers for assistance with matters pertaining to the job. Many

times, she would not answer her phone at all or respond to any emails requesting support.

However, when white co-workers called or emailed her, she gave immediate and supportive

responses. After Plaintiff told Defendant that he intended to file an EEOC Charge of discrimination

in December 2018, the retaliation increased as the Care Coordination administrators, including

Childers, frequently began to target particular cases that Plaintiff worked with in order to look for

any wrongdoing.

       Additionally, once the new supervisor, Pleasants, was selected in December 2018, Plaintiff

was told that he would have to train him. (Chambers’ Dep. Vol. I 175:7-20). When Plaintiff

declined to take on this responsibility, he received a reproachful email in which the Care

Coordination Director, Mustamma, admonished him for this despite the fact that training



                                                 8



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 8 of 21
employees is not listed as a part of Plaintiff’s job description. The workplace became much more

hostile, and Plaintiff applied for a lateral position outside of the Department of Care Coordination

with the Psychiatry Department as an effort to avoid the behavior from Childers and Department

Care Coordination administrators. Childers attempted multiple times to block Plaintiff from

getting the psychiatric transfer coordinator position, despite the fact that the Psychiatry Department

wanted to interview and hire Plaintiff. This was done by falsely reporting that there were negative

entries in Plaintiff's personnel file.

Other Incidents of Harassment of Plaintiff

        At one point, Plaintiff was falsely accused of purporting to be a LCSW. In 2020, Clint

Stiles, social worker, wrote a letter to the North Carolina Licensure Board stating that Plaintiff was

misrepresenting that he was a LCSWA. (Chambers’ Dep. Vol. II 55:8-12).

        Additionally, in 2021, Michael Vollmer spread rumors that Plaintiff had threatened

Cardinal Innovations, a partner company of Defendant, with legal action. (Chambers’ Dep. Vol. II

44:9-2). To Plaintiff’s knowledge, Michael Vollmer was not disciplined for spreading rumors

about Plaintiff. Plaintiff denied ever threatening Cardinal Innovations. Further, Cardinal has

expressed that there was no threat made to them. (Chambers’ Dep. Vol. II 123:6-10).

        As a result of the rumors, Doctor Kimball threatened Plaintiff with a write up that was

eventually withdrawn (Chambers’ Dep. Vol. II 45:11-13). Plaintiff reported the false accusations

to McMath and, through Doctor Kimball, found that the allegations of the threats were

unsubstantiated. (Chambers’ Dep. Vol. II 122:8-25; 123:1-8; McMath Dep. 122:13-125:4).

                                           ARGUMENT
A.      Standard of Review
        The United States Supreme Court ruled in Tolan v. Cotton, 572 U.S. 650, 134 S.Ct. 1861

(2014) stated that a court's function at summary judgment is not to "determine the truth of the

                                                  9



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 9 of 21
matter, but to determine whether there is a genuine issue for trial." Id. at 1866, quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In Tolan, the Court held that the Fifth Circuit

failed to review the evidence at summary judgment in a light most favorable to Tolan with respect

to the central facts of the case. Id. at 1866. By failing to credit evidence that contradicted some of

its key factual conclusions, the Court improperly "weighed the evidence" and resolved disputed

issues in favor of the moving party. Id. (citing Anderson, 477 U.S. at 249).

B.      Defendant’s Motion for Summary Judgment On Plaintiff’s Failure to Promote
        Claim Should Be Denied.
        Plaintiff alleges that he was not selected for the Care Coordination Supervisor position

because of he is an African American male.1 In a race discrimination case, Plaintiff may prove his

case by either producing direct evidence of discrimination or using the burden shifting framework

announced in McDonnell Douglas Corporation v. Green, 411 U.S. 792, 802-03 (1973).

        In this matter, Plaintiff proceeds under the direct evidence theory. Plaintiff’s evidence

shows that one of the decision makers, Childers, the Manager of the Care Coordination Department

used racially derogatory terms in reference Chambers. Specifically, while discussing a matter

involving a white female who had falsely accused the Plaintiff of threatening and assaulting her,

Childers made the comment that “you being a bigger black man, and as muscular as you are, it’s

problematic … .”      She also said that this could be an issue with the promotion. This direct

evidence of racial animus is sufficient to impute liability for race discrimination to Defendant. At

the time that she made the comment, Childers served as Plaintiff’s Second-Line Supervisor. Her


1
  Defendant argues that Plaintiff cannot prove his case because the same persons who were involved in his
hiring were involved in the decision not to promote him. Plaintiff notes that the cases cited by Defendant
do not indicate that when the decision maker is the same person involved in the Plaintiff’s hiring that it
automatically defeats the claim of discrimination. While a presumption may arise, both Proud v. Stone,
945 F.2d 796 (4TH Cir. 1991) and Mitchell v. Data General Corporation, 12 F.3d 1310 (4th Cir. 1993), hold
that there arises in such circumstances a rebuttable presumption that race was not a factor. Linda Childers
was the only person who was involved in both interviews. (See Attach. 7).

                                                    10



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 10 of 21
opinions carry significant weight with the Director of the Department, Mustamaa, to whom she

reported directly. Indeed, the comment infuses the entire process with a racial animus.

        Further, Mustamaa told Plaintiff directly that the Care Coordination Department was not

ready for an African American male supervisor. This direct evidence from the ultimate decision

maker, Mustamaa, indicates clear racial bias and is sufficient to deny Defendant’s Motion for

Summary Judgment. A reasonable jury could conclude that race was a motivating factor under

Title VII or a “but for” factor under § 1981.2

        Defendant’s evidence shows that Mustamaa informed Plaintiff that he did not obtain the

position because people threatened to quit if Chambers got the position and that Chambers was not

a good fit for the position. Plaintiff’s direct evidence of discrimination through the comment of

Childers about Chambers and Mustamaa’s comments is sufficient evidence from which a jury

could conclude that the real reason that Plaintiff was not hired for the position was because he was

an African American male.

        The fact that another African American was hired for the position is not determinative and

should be examined in the context in which that hiring was made. Terrance Pleasants, did not

initially apply for the Care Coordination Supervisor position. (Childers Dep. p. 40.) Indeed, Mr.

Pleasants’ application was for a social worker position. An objective review of his resume shows

that at the time that he was selected for the position, not only was Plaintiff more familiar with the

exact position in question and had performed the duties of that position when his supervisor was

absent, the evidence also shows that Plaintiff had better qualifications than Pleasants. (See Attach.

29). All of this evidence, coming at a time when Plaintiff had repeatedly expressed his concerns

about discrimination, is sufficient to rebut a presumption that race was not a consideration.


2
 Plaintiff has moved to amend his complaint to include an allegation of discrimination and retaliation under §
1981.

                                                        11



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 11 of 21
C.     Plaintiff’s Evidence Is Sufficient to Deny Defendant’s Motion for Summary
       Judgment on His Retaliation Claims.
       Plaintiff can prove a claim of retaliation under Title VII and U.S.C., §1981 for opposing

race discrimination in employment. See CBOCSW., Inc v. Humphries, 553 U.S. 442, 446 (208).

Title VII and §1981 protect an employee who opposes race discrimination when he “communicates

to [his] employer a belief that the employer has engaged in” discrimination. Crawford v. Metro.

Gov’t of Nashville and Davidson Cnty., Tennessee, 555 U.S. 271, 276 (2009). In order to state a

claim for retaliation, the Plaintiff must allege “facts rendering it plausible that, but for [his]

participation in protected activity, [he] would not have suffered a materially adverse action.

Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 217 – 218 (4th Cir. 2016).

       Plaintiff alleges that he was denied the promotion to the position of Care Coordination

Supervisor in the Fall of 2018 in retaliation for his complaints of discriminatory treatment to

Defendant. Plaintiff complained of discriminatory treatment to HR in February 2018, July 2018,

September 2018, October 2018, November 2018 and December 7, 2018. His complaints stemmed

from the racially stereotypical remarks of a white coworker and the endorsement of those

comments by his supervisor. Plaintiff made his complaints known to HR, Cathleen Wheatley,

President of the Wake Forest Baptist Medical Center, and the President of the hospital, Dr. Julie

Freishlag. Internal complaints of discrimination are protected activity. See, Ali v. BC Architects

Engineers, PLC., 832 F. Appendix 167, (4th Cir. 2020).

       In 2018, Colleen Winslow was offered the position of Care Coordinator Supervisor but

declined it. Thereafter, Amanda Bright was offered the position but also declined it. Plaintiff had

applied for the position and had been interviewed. He initially was supported in his efforts by his

former supervisor, Cynthia Eglinger. Once the false and malicious rumors began about him, his

application was affected by that and Eglinger supposedly waivered in her support. Defendant,


                                                12



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 12 of 21
rather than offering Plaintiff the position after the two white females declined, continued its search

to find someone other than Plaintiff to fill the position. Defendant offered the position to Pleasants,

an African American male with no experience with the hospital and no experience in the

emergency department of a hospital. Mustamaa told Plaintiff that he was not hired for the position

because he was not a good fit. Plaintiff was determined not to be a good fit based upon malicious

and false allegations about him being threatening to people in the department. Plaintiff had

reported concerns about these false allegations, but Defendant had taken no effective actions to

avert the behavior of Plaintiff’s coworkers.

       In order to establish a claim for retaliation, a Plaintiff must show that he engaged in

protected activity; that his employer took an adverse action against him; and that a causal

connection existed between the adverse activity and the protected action. Id. at 706. The employer

is then given an opportunity to rebut the assumption by articulating a legitimate non-retaliatory

reason for its actions. Rhoads v. FDIC, 257 F.3d 373, 392 (4th Cir. 2001). Plaintiff then must

show that the proffered reason is pretext. Id.

       It is not disputed that Plaintiff engaged in protected activity when he complained to HR

about race discrimination. Further, it is not disputed that Plaintiff was denied the promotion to

supervisor on the Care Coordination Unit.

       Plaintiff relies upon the close proximity of his complaints to HR to establish the retaliatory

animus. On December 7, 2018, Plaintiff told McMath and Robbins that he was about to file and

sign his EEOC Charge. (See Attach. 7). See, Ali v. BC Architects Engineers, 832 F. Appx. at 173.

In Haulbrook v. Michelin N.A., Inc., the court found that two weeks between complaint and

termination supported an inference of retaliation. Haulbrook v. Michelin N.A., Inc., 252 F.3d 696,

706 (4th Cir. 2001). (Temporal proximity alone can create a genuine dispute as to causation.)



                                                  13



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 13 of 21
        With respect to the pretext issue, Plaintiff relies upon the evidence that he presents with

respect to the denial of the promotion based on race. It is clear that Childers did not wish to have

Chambers appointed as the supervisor. Her racial animus and her complicit nature in voicing the

stereotypical animosity of two of Plaintiff’s white coworkers is sufficient to override Defendant’s

articulated reason that Plaintiff was not hired because he was not a good fit. Defendant’s evidence

that Plaintiff did not get along with his coworkers and that two people said that they would quit if

he were hired as the supervisor is disputed. Plaintiff’s evidence is to be taken in the light most

favorable to him. A reasonable jury could conclude that Defendant’s evidence is unworthy of

belief and that the real reason that he was not appointed to the position is because of the retaliatory

animus and their desire not to have him in the position. Further, a jury could disbelieve

Defendant’s articulation that Plaintiff was not selected because he was not a good fit.3 This despite

Plaintiff having been chosen as Employee of the Month in a hospital-wide honor. In fact, Plaintiff

was again nominated for the award within three months of his non selection for the position.

        Plaintiff was informed in August 2018 that he was not selected for the position. Plaintiff

never withdrew his application for the position. Defendant’s selection of Pleasants, who was

seeking only an entry level position with the company, was not sufficient to overcome Plaintiff’s

evidence of race discrimination.

        Defendant maintains that there could be no retaliation because Plaintiff’s charge of

discrimination was filed with the EEOC in February 2019 which occurred after Pleasants was

selected. Defendant overlooks the internal complaints of discrimination made by Plaintiff.

Defendant was aware of Plaintiff’s complaints of discrimination and was aware that Plaintiff was



3
 In his telephone call to advise Plaintiff that he was not being promoted, Mustamaa told Plaintiff that some people
said they would quit if Plaintiff was selected. He admitted that he could not validate the reasons. (See Attachment
12).

                                                         14



      Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 14 of 21
considering resorting to outside sources, as he had tried to get some resolution to his underlying

concerns.

       There exists genuine issues of material facts regarding Defendant’s articulated reason for

denying Plaintiff the position. As such, summary judgment on this issue would be inappropriate.

D.     Defendant Is Not Entitled to Summary Judgment on Plaintiff’s Hostile Work
       Environment Claim.

       Defendant asserts that plaintiff’s hostile work environment claim must fail as a matter of

law because he did not allege a hostile work environment claim in his charge of discrimination to

the EEOC. Defendant’s argument is without merit.

       In his EEOC charge plaintiff stated “My Department Manager (White/Female) and another

employee (White/Female) created a hostile work environment.” These words are enough to form

the basis for a hostile work environment claim in this lawsuit. (See Attach. 30).

       The Fourth Circuit has held that while a Title VII Plaintiff must exhaust administrative

remedies by filing a charge of discrimination with the EEOC, the EEOC charge defines the scope

of a Plaintiff’s rights to institute a civil suit. “An administrative charge of discrimination does not

strictly limit a Title VII suit which may follow; rather, the scope of a civil action is confined only

by the scope of the administrative investigation that can reasonably be expected to follow the

charge of discrimination.” Chisholm v. United States Postal Service, 665 F.2d 482, 491 (4th Cir.

1981. The Fourth Circuit has also held that litigation may encompass claims “reasonably related

to the original complaint, and those developed by reasonable investigation of the original

complaint may be maintained in a subsequent Title VII lawsuit.” Evans v. Tech. Applications and

Serv. Company, 80 F.3d 954, 963 (4th Cir. 1996).

       In Sydnor v. Fairfax County, Virginia, 681 F.3d 591, 595 (4th Cir. 2012), the Fourth Circuit

stated that “the touchtone for exhaustion is whether Plaintiff’s administrative and judicial claims

                                                  15



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 15 of 21
are ‘reasonably related,’ not precisely the same[.]” (quoting Smith v. First Union National Bank,

202 F.3d, 234, 247 (4th Cir. 2000). “So long as a Plaintiff’s claims in her judicial complaint are

reasonably related to her EEOC charge and can be expected to follow from a reasonable

administrative investigation, she may advance such claims in her subsequent civil suit.” Sydnor

at 594. “It is a generally accepted principle [in the Fourth Circuit] that the scope of a Title VII

lawsuit may extend to any kind of discrimination like or related to allegations contained in the

charge and growing out of such allegations during the pendency of the case before the

Commission.” Fulmore v. City of Greensboro, 834 F. Supp. 2d, 396, 422 (M.D.N.C. 2011)

quoting Nealon v. Stone, 958 F.2d 584, 590 (4th Cir. 1992) quoting Hill v. W. Electric Company,

672 F.2d 381, 390 note. 6 (4th Cir. 1982) (internal quotation marks omitted).

       In order to make a claim for a hostile work environment under Title VII or 42 U.S.C.,

§1981, Plaintiff must show that he was subjected to unwelcome conduct based on his race/sex,

which was both objectively and subjectively offensive, that was so severe or pervasive that it

affected his workplace and was imputable to the employer. Guessous v. Fairview Prop. Invs.,

LLC, 828 F.3d 208, 221 (4th Cir. 2016). When the harassment comes at the hand of a manager and

a tangible adverse employment action results, the employer is strictly liable for that conduct.

Burlington Industries Electric v. Ellerth, 524 U.S. 742, 765 (1998). When the harassment is from

co-workers, if the Defendant has a remedial action plan, it may avail itself of the affirmative

defense. Defendant then must show that it investigated the complaint and took proper remedial

action to eliminate the problem. Id. The continuation of the problem may be evidence that the

remedial actions were ineffective.

       In the present case, Plaintiff has provided evidence of racially harassing behavior by his

co-workers, including false allegations that he was physically threatening to them. Defendant was



                                                16



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 16 of 21
made aware of two such allegations made by McKearney in 2018 which were later echoed by

Brandi Forbes. In addition, later in 2018, Sykora also made comments about Plaintiff being

threatening. In response to those complaints, Childers remarked to Plaintiff that he was a bigger

black, muscular man who would appear to be threatening to others and that he should consider

how his white female co-workers felt. The fact that his manager would endorse the racist

stereotypical allegations made by Plaintiff’s white co-workers is evidence of a hostile work

environment that is created or ratified by the supervisor. Some allegations and comments are more

offensive than others. Clearly, a supervisor advising an African American male that he was

threatening because of his size and race is offensive, both subjectively and objectively.

       In this country, there is a history of African American men being falsely accused by white

females of inappropriate conduct or threatening, aggressive behavior. Among the more noted

examples are the brutal murder of Emmett Till after having been falsely accused of making eye

contact and smiling at a white woman during the summer of 1955 in Mississippi. Other more

recent events include Susan Smith, on national television, accusing a non-existent Black man of

kidnapping her children, when in fact she had driven her car with her children strapped into their

car seats into a lake. Even more recently, Amy Cooper accused a Black male bird watcher of

attacking her and her dog in Central Park, New York when video clearly shows no such thing

happened and showed her making a false report to the police department. The behavior of these

women, like the women making false complaints about Chambers, are all based on stereotypes,

even though racial words are not always used. These baseless allegations have historical context

of which Chambers was well aware and for which he believed required a full vetting, not as some

personality conflict, but for the racist implications entuned in the comments.




                                                17



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 17 of 21
        Plaintiff’s evidence indicated that not only did McKearney make the comments in February

of 2018, but that she repeated them later on in the year including an occasion where she claimed

to be afraid to attend a joint department meeting because Plaintiff was there. This matter was of

great concern to Plaintiff as he noticed that others in the Psychiatry Department where Ms.

McKearney worked, also were expressing concern about him. (Plaintiff’s Dep. – Vol 2 pp 111-

13).

        Defendant asserts that it talked to individuals about this matter and McMath testified that

she thought she might have been unaware of some implicit bias in the behavior and comments

made so she elicited assistance from an African American co-worker, Tonya Robins. At no point

did McMath, Childers or anyone else specifically investigate whether race was a motivating factor

in the behavior that Mr. Chambers experienced. This, despite the fact that he specifically raised

the question of race discrimination and hostile work environment when he spoke with McMath

and when he spoke to Wheatley in the Fall of 2018. See Dep. of Wheatly and Deposition of

McMath.

        Plaintiff shows that he was subjected to conduct that was offensive, both subjectively and

objectively. He also shows that he did not receive a promotion to a position for which the

Defendant viewed him as qualified enough to grant him an interview. Further, two white women

were selected for the position, but declined it, and an African American male who did not even

apply for the position was selected and placed in the position. Plaintiff maintains that the denial

of the Care Coordination Supervisor position was a tangible adverse employment action as a result

of the hostile work environment to which he was subjected, particularly the involvement of

Childers, given her racist stereotypical remarks made to him during his annual performance

evaluation. The denial of the position and the ongoing scrutiny of him in the department altered



                                                18



       Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 18 of 21
his work environment. He testified that he was begging Defendant to address the racial component

of his coworkers’ behavior. (Chambers Dep. Vol. II p 102.) Plaintiff noticed that when white

employees raised issues or concerns about the way they were treated, Defendant would address

the issue including holding meetings to discuss the issues in the department. (Chambers Dep. pp

99-103.) The same treatment, respect and professionalism was not provided to him. Plaintiff

became so concerned about Defendant’s failure to address the underlying racist content of the

complaints about him that he would work in an area that had cameras in order to insulate himself

from false allegations of aggression and intimidation. (Chambers Dep. pp 113-116).

       Plaintiff has presented evidence of managers specifically addressing his status as an

African American male. These comments may not have been pervasive but they were severe,

especially when Plaintiff was told that he should have a “tougher” skin on race issues. Giving

voice to one of the most demeaning stereotypes (angry black man, menacing black male) is severe

harassment. It is for a jury to determine if Plaintiff was subjected to a hostile work environment.

                                             CONCLUSION

For the forgoing reasons, the court should deny the Defendant’s Motion for Summary Judgment.

       This 9th day of August, 2021.

                                              /s/ Geraldine Sumter______________
                                              Geraldine Sumter
                                              N. C. Bar No. 11107
                                              Chandler Bryant
                                              N.C. Bar No. 55058
                                              Ferguson Chambers & Sumter, P.A.
                                              309 East Morehead Street, Suite 110
                                              Charlotte, North Carolina 28202
                                              Telephone: (704) 375-8461
                                              Facsimile: (980) 938-4867
                                              Email: gsumter@fergusonsumter.com
                                              Email: cbryant@fergusonsumter.com

                                              Attorneys for Plaintiff

                                                19



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 19 of 21
                             CERTIFICATE OF WORD COUNT


       Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that the word count for the

foregoing PLAINTIFF’S RESPONSE TO DEFENDANT WAKE FORST BAPTIST

MEDICAL CENTER’S MOTION FOR SUMMARY JUDGMENT is less than 6,250 word.

The word count excludes the case caption, signature lines, and required certificates of counsel. In

making this certification, the undersigned has relied upon the word count of the word-processing

system used to prepare the memorandum.

                                             /s/ Geraldine Sumter______________
                                             Geraldine Sumter
                                             N. C. Bar No. 11107
                                             Chandler Bryant
                                             N.C. Bar No. 55058
                                             Ferguson Chambers & Sumter, P.A.
                                             309 East Morehead Street, Suite 110
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 375-8461
                                             Facsimile: (980) 938-4867
                                             Email: gsumter@fergusonsumter.com
                                             Email: cbryant@fergusonsumter.com

                                             Attorneys for Plaintiff




                                                20



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 20 of 21
                              CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing PLAINTIFF’S RESPONSE TO
DEFENDANT WAKE FORST BAPTIST MEDICAL CENTER’S MOTION FOR
SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to the following CM/ECF participant:

                            Kristine M. Sims
                            Constangy, Brooks, Smith & Prophete, LLP
                            100 North Cherry Street, Suite 300
                            Winston-Salem, North Carolina 27101
                            Telephone:    (336) 721-1001
                            Facsimile:    (336) 748-9112
                            Email: ksims@constangy.com


      This 9th day of August, 2021.


                                      /s/ Geraldine Sumter
                                      N.C. Bar No. 11107
                                      Chandler Bryant
                                      N.C. Bar No. 55058
                                      Ferguson Chambers & Sumter, P.A.
                                      309 East Morehead Street, Suite 110
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 375-8461
                                      Facsimile: (980) 938-4867
                                      E-mail: gsumter@fergusonsumter.com
                                      E-mail: cbryant@fergusonsumter.com

                                      Attorneys for Plaintiff




                                                21



     Case 1:19-cv-01229-LCB-LPA Document 28 Filed 08/09/21 Page 21 of 21
